
	
		II
		110th CONGRESS
		1st Session
		S. 1373
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2007
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide grants and loan guarantees for the development
		  and construction of science parks to promote the clustering of innovation
		  through high technology activities.
	
	
		1.Short titleThis Act may be cited as the
			 Building a Stronger America
			 Act.
		2.Development of
			 science parks
			(a)FindingSection
			 2 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701) is
			 amended by adding at the end the following:
				
					(12)It is in the
				best interests of the Nation to encourage the formation of science parks to
				promote the clustering of innovation through high technology
				activities.
					.
			(b)DefinitionSection
			 4 of such Act (15 U.S.C. 3703) is amended by adding at the end the
			 following:
				
					(14)Business
				or industrial park means a primarily for-profit real estate venture of
				businesses or industries which do not necessarily reinforce each other through
				supply chain or technology transfer mechanisms.
					(15)Science
				park—
						(A)means a group of
				interrelated companies and institutions, including suppliers, service
				providers, institutions of higher education, start-up incubators, and trade
				associations that—
							(i)cooperate and
				compete with each other;
							(ii)are located in a
				specific area or region that promotes real estate development, technology
				transfer, and partnerships between such companies and institutions;
							(B)includes a
				science park, research park, technology park, research and development park,
				research and technology park, and science and technology park; and
						(C)does not include
				a business or industrial park.
						(16)Science
				park infrastructure means facilities that support the daily economic
				activity of a science
				park.
					.
			(c)Science
			 parksThe Stevenson-Wydler Technology Innovation Act of 1980 (15
			 U.S.C. 3701 et seq.) is amended by adding at the end the following:
				
					24.Science
				parks
						(a)Development of
				plans for construction of science parks
							(1)In
				generalThe Secretary shall award grants for the development of
				feasibility studies and plans for the construction of new or expansion of
				existing science parks.
							(2)Limitation on
				amount of grantsThe amount of a grant awarded under this
				subsection may not exceed $750,000.
							(3)Award
								(A)Competition
				requiredThe Secretary shall award any grant under this
				subsection pursuant to a full and open competition.
								(B)Geographic
				dispersionThe Secretary is encouraged to divide the grants
				awarded under this subsection among low, medium, and high population density
				States.
								(C)AdvertisingThe
				Secretary shall advertise any competition under this paragraph in the Commerce
				Business Daily.
								(D)Selection
				criteriaThe Secretary shall publish the criteria to be utilized
				in any competition under this paragraph for the selection of recipients of
				grants under this subsection, which shall include requirements relating
				to—
									(i)the number of
				jobs to be created at the science park each year during its first 5
				years;
									(ii)the funding to
				be required to construct or expand the science park during its first 5
				years;
									(iii)the amount and
				type of cost matching by the applicant;
									(iv)the types of
				businesses and research entities expected in the science park and surrounding
				community;
									(v)letters of intent
				by businesses and research entities to locate in the science park;
									(vi)the expansion
				capacity of the science park during a 25-year period;
									(vii)the quality of
				life at the science park for employees at the science park;
									(viii)the capability
				to attract a well trained workforce to the science park;
									(ix)the management
				of the science park;
									(x)expected risks in
				the construction and operation of the science park;
									(xi)risk
				mitigation;
									(xii)transportation
				and logistics;
									(xiii)physical
				infrastructure, including telecommunications; and
									(xiv)ability to
				collaborate with other science parks throughout the world.
									(4)Authorization
				of appropriationsThere are authorized to be appropriated
				$7,500,000 for each of the fiscal years 2008 through 2012 to carry out this
				subsection.
							(b)Loan guarantees
				for science park infrastructure
							(1)In
				generalThe Secretary may guarantee up to 80 percent of the loan
				amount for loans exceeding $10,000,000 for projects for the construction of
				science park infrastructure.
							(2)Limitations on
				guarantee amountsThe maximum amount of loan principal guaranteed
				under this subsection may not exceed—
								(A)$50,000,000 with
				respect to any single project; and
								(B)$500,000,000 with
				respect to all projects.
								(3)Selection of
				guarantee recipientsThe Secretary shall select recipients of
				loan guarantees under this subsection based upon the ability of the recipient
				to collateralize the loan amount through bonds, equity, property, and other
				such criteria as the Secretary shall prescribe. Entities receiving a grant
				under subsection (a) are not eligible for a loan guarantee during the period of
				such grant.
							(4)Terms and
				conditions for loan guaranteesThe loans guaranteed under this
				subsection shall be subject to such terms and conditions as the Secretary may
				prescribe, except that—
								(A)the final
				maturity of such loans made or guaranteed may not exceed the lesser of—
									(i)30 years and 32
				days; or
									(ii)90 percent of
				the useful life of any physical asset to be financed by such loan;
									(B)a loan made or
				guaranteed under this subsection may not be subordinated to another debt
				contracted by the borrower or to any other claims against the borrowers in the
				case of default;
								(C)a loan may not be
				guaranteed under this subsection unless the Secretary determines that the
				lender is responsible and that adequate provision is made for servicing the
				loan on reasonable terms and protecting the financial interest of the United
				States;
								(D)a loan may not be
				guaranteed under this subsection if—
									(i)the income from
				such loan is excluded from gross income for purposes of chapter 1 of the
				Internal Revenue Code of 1986; or
									(ii)the guarantee
				provides significant collateral or security, as determined by the Secretary,
				for other obligations the income from which is so excluded;
									(E)any guarantee
				provided under this subsection shall be conclusive evidence that—
									(i)the guarantee has
				been properly obtained;
									(ii)the underlying
				loan qualified for such guarantee; and
									(iii)absent fraud or
				material misrepresentation by the holder, the guarantee is presumed to be
				valid, legal, and enforceable;
									(F)the Secretary
				shall prescribe explicit standards for use in periodically assessing the credit
				risk of new and existing direct loans or guaranteed loans;
								(G)the Secretary may
				not extend credit assistance unless the Secretary has determined that there is
				a reasonable assurance of repayment; and
								(H)new loan
				guarantees may not be committed except to the extent that appropriations of
				budget authority to cover their costs are made in advance, as required under
				section 504 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c).
								(5)Payment of
				losses
								(A)In
				generalIf, as a result of a default by a borrower under a loan
				guaranteed under this subsection, after the holder has made such further
				collection efforts and instituted such enforcement proceedings as the Secretary
				may require, the Secretary determines that the holder has suffered a loss, the
				Secretary shall pay to such holder the percentage of such loss specified in the
				guarantee contract. Upon making any such payment, the Secretary shall be
				subrogated to all the rights of the recipient of the payment. The Secretary
				shall be entitled to recover from the borrower the amount of any payments made
				pursuant to any guarantee entered into under this section.
								(B)Enforcement of
				rightsThe Attorney General shall take such action as may be
				appropriate to enforce any right accruing to the United States as a result of
				the issuance of any guarantee under this section.
								(C)ForbearanceNothing
				in this section may be construed to preclude any forbearance for the benefit of
				the borrower which may be agreed upon by the parties to the guaranteed loan and
				approved by the Secretary, if budget authority for any resulting subsidy costs
				(as defined under the Federal Credit Reform Act of 1990) is available.
								(D)Management of
				propertyNotwithstanding any other provision of law relating to
				the acquisition, handling, or disposal of property by the United States, the
				Secretary may complete, recondition, reconstruct, renovate, repair, maintain,
				operate, or sell any property acquired by the Secretary pursuant to the
				provisions of this section.
								(6)ReviewThe
				Comptroller General of the United States shall, not later than 2 years after
				the date of the enactment of this section—
								(A)conduct a review
				of the subsidy estimates for the loan guarantees under this subsection;
				and
								(B)submit to
				Congress a report on the review conducted under this paragraph.
								(7)TerminationA
				loan may not be guaranteed under this subsection after September 30,
				2012.
							(8)Authorization
				of appropriationsThere are authorized to be appropriated—
								(A)$35,000,000 for
				the cost, as defined in section 502(5) of the Federal Credit Reform Act of
				1990, of guaranteeing $500,000,000 of loans under this subsection; and
								(B)$6,000,000 for
				administrative expenses for fiscal year 2008, and such sums as necessary for
				administrative expenses in subsequent years.
								(c)National
				academy of sciences evaluation
							(1)In
				generalThe Secretary shall enter into an agreement with the
				National Academy of Sciences under which the Academy shall evaluate, every 3
				years, the activities under this section.
							(2)Tri-annual
				reportUnder the agreement entered into under paragraph (1), the
				Academy shall submit to the Secretary a report on its evaluation of science
				park development under that paragraph. Each report may include such
				recommendations as the Academy considers appropriate for additional activities
				to promote and facilitate the development of science parks in the United
				States.
							(d)Tri-annual
				reportNot later than March 31 of every third year, the Secretary
				shall submit to Congress a report on the activities under this section during
				the preceding 3 years, including any recommendations made by the National
				Academy of Sciences under subsection (c)(2) during such period. Each report may
				include such recommendations for legislative or administrative action as the
				Secretary considers appropriate to further promote and facilitate the
				development of science parks in the United States.
						(e)RulemakingNot
				later than 1 year after the date of the enactment of this section, the
				Secretary shall prescribe regulations to carry out this section in accordance
				with Office of Management and Budget Circular A–129, Policies for
				Federal Credit Programs and Non-Tax
				Receivables.
						.
			
